third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi postu-101184-15 uilc date date to deborah h delgado attorney austin large business international from david r haglund chief branch office of the associate chief_counsel passthroughs special industries subject ----------------------------------------- this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice may not be used or cited as precedent legend ------------------------------------------------------------ ---------------------------------------------------------------- ------------------------------------- ------------------------------------------------------------------- ------------------------------------------------------------------------ -------------------------------------- -------------------------------------------------- ------------------------- ------------------------------------------------------------------------------------------ taxpayer parent1 parent2 partnership1 partnership2 corporation1 corporation2 corporation3 subsidiarya ---------------------------------------------------------------------------------------------------------------- subsidiaryb subsidiaryc ---------------------------------- ------------------------------------------------------------------------------------------ ------- ---------------------------------- subsidiaryd postu-101184-15 subsidiarye subsidiaryf subsidiaryg subsidiaryh business brand year1 year2 year3 year4 year5 year6 year7 year8 year9 n1 n2 n3 n4 n5 n6 n7 n8 n9 n10 n11 n12 n13 n14 n15 n16 n17 n18 n19 n20 n21 n22 n23 n24 n25 n26 n27 n28 ------------------------------------- -------------------------- ----------------------------------------------- ------------------ ----------------------------------- ------------------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ---- -------------- ---------- ---------- -------------- ---------------- ---------------- ---- ---- ------------- ------------- ----- -------- -------- ------------ ------------- ------ ---- -------- -------------------- -------------------- -------------------- ---------------------- -------------------- -------------------- ------------------ ---------------- ---------------- postu-101184-15 issue sec_1 whether the transfer of a partnership_interest in a complete_liquidation to which sec_332 applies or a reorganization to which sec_368 and or d applies is considered a transfer by sale_or_exchange for purposes of sec_743 whether sec_743 adjustments are subject_to reallocation under sec_704 under the circumstances described below whether sec_1_1502-13 permits the taxpayer’s consolidated_group the taxpayer group to claim increased deductions for depreciation and amortization that are attributable to sec_743 adjustments arising from the transfer of a partnership_interest in an intercompany reorganization to which sec_368 applies and from the distribution of a partnership_interest in an intercompany liquidation to which sec_332 applies under the circumstances described below whether the basis_adjustment provisions of sec_743 conflict with the basis provisions of sec_362 when a partnership_interest is transferred in an intercompany reorganization to which sec_368 applies or with the basis provisions of sec_334 when a partnership_interest is distributed in an intercompany liquidation to which sec_332 applies conclusion sec_1 the transfer of a partnership_interest in a complete_liquidation to which sec_332 applies or in a reorganization to which sec_368 and or d applies is considered a transfer by sale_or_exchange for purposes of sec_743 sec_743 adjustments are not subject_to reallocation under sec_704 because they are personal to the transferee and do not affect common_basis under the circumstances described below sec_1_1502-13 does not permit the taxpayer group to claim increased deductions for depreciation and amortization that are attributable to sec_743 adjustments arising from the transfer of a partnership_interest in an intercompany reorganization to which sec_368 applies and from the distribution of a partnership_interest in an intercompany liquidation to which sec_332 applies under the circumstances described below the basis_adjustment provisions of sec_743 do not conflict with the basis provisions of sec_362 when a partnership_interest is transferred in an intercompany reorganization to which sec_368 applies or with the basis provisions of sec_334 when a partnership_interest is distributed in an intercompany liquidation to which sec_332 applies fact sec_1 postu-101184-15 in year1 parent1 and parent2 formed a joint_venture to combine the operations of each of their business under the brand name at the time parent1 and parent2 were unrelated corporations and each was the common parent of its respective consolidated_group all subsidiaries mentioned below are domestic as part of the transaction partnership1 was formed in year1 subsidiarya which was owned n1 by parent1 and n1 by parent2 owned n2 of the membership interests in partnership1 and served as the managing member subsidiaryb an indirect subsidiary of parent2 and subsidiaryc an indirect subsidiary of parent1 each contributed substantially_all of their business_assets to partnership1 in exchange for the remaining membership interests in partnership1 approximately n3 and n4 respectively in year2 parent1 and parent2 indirectly through partnership1 acquired the outstanding_stock of unrelated corporation1 for cash of dollar_figuren5 the acquisition was structured as follows partnership1 formed corporation2 as an acquisition vehicle subsidiaryd an indirect subsidiary of parent2 and subsidiarye an indirect subsidiary of parent1 made cash contributions of dollar_figuren6 and dollar_figuren7 respectively to partnership1 in exchange for membership interests in partnership1 partnership1 then contributed this cash to corporation2 which was used to acquire the outstanding_stock of corporation1 via a merger of corporation1 into corporation2 later in year2 partnership1 formed a lower-tier partnership partnership2 to hold the combined business_assets of partnership1 and corporation2 partnership1 contributed substantially_all of its operating_assets to partnership2 in exchange for a n8 membership interest in partnership2 and corporation2 contributed substantially_all of its assets which consisted primarily of stock of subsidiaries to partnership2 in exchange for a n9 membership interest in partnership2 as a result of the contributions partnership1 and corporation2 essentially became holding_companies in year3 parent2 acquired corporation3 for dollar_figuren10 and parent2’s name was changed to taxpayer partnership1 partnership2 and subsidiarya were all renamed at this time in year4 taxpayer formerly parent2 acquired all of the stock of parent1 in an all-stock acquisition valued at dollar_figuren11 taxpayer continued to be the common parent of the taxpayer group which now includes parent and the former members of parent 1’s consolidated_group the taxpayer group includes at all relevant times all of the corporations referenced below subsidiaryd and subsidiarye each had a relatively high basis in its membership interest in partnership1 as a result of the year2 cash contributions to partnership1 that partnership1 used to acquire corporation1 stock for dollar_figuren5 subsidiaryb and subsidiaryc each had a relatively low basis in its membership interest in partnership1 as a result of their contribution of historic_business_assets to partnership1 when the original joint_venture was formed in year1 postu-101184-15 in year6 partnership1 partially redeemed the membership interests held by subsidiaryb and subsidiaryc partnership1 distributed n12 of its corporation2 stock to these distributee partners n13 to subsidiaryb and n14 to subsidiaryc after the partial_redemption corporation2 became a member of the taxpayer group at the time of the partial_redemption both partnership1 and partnership2 had sec_754 elections in place subsidiaryb and subsidiaryc had a combined outside_basis in partnership1 of approximately dollar_figuren15 prior to the partial_redemption following the distribution the taxpayer group claimed a sec_734 basis_adjustment of approximately dollar_figuren16 derived from the difference between the excess partnership inside_basis in corporation2 stock of approximately dollar_figuren5 and subsidiaryb’s and subsidiaryc’s combined outside_basis of approximately dollar_figuren15 subsidiaryb and subsidiaryc took a combined carryover_basis of approximately dollar_figuren15 in the corporation2 stock and their outside_basis in partnership1 was reduced to dollar_figuren17 starting in year2 pursuant to the partnership1 and partnership2 partnership agreements gains attributable to pre-formation contributions were tracked and allocated to the contributing partners as required by sec_704 additional layers of reverse sec_704 gain were created from revaluations in year2 year6 year7 and year8 the sec_704 allocations to subsidiaryb and subsidiaryc remained unchanged after the year6 distribution of corporation2 stock despite the significant reductions in their interests in partnership1’s capital in year9 the taxpayer group engaged in another restructuring of its corporate subsidiaries engaged in business at that time interests in partnerhip1 were held by subsidiarya subsidiaryb subsidiaryc subsidiarye and subsidiaryf subsidiaryb and subsidiaryc the two partners that received distributions of corporation2 stock in year6 were merged or liquidated as described more fully below into other members of the taxpayer group as a result of these transactions subsidiarye and subsidiaryf each a direct partner in partnership1 acquired additional interests in partnership1 at the time of the year9 restructuring subsidiaryb was owned n18 by subsidiaryg and n19 by subsidiaryh subsidiaryb distributed cash to subsidiaryg in redemption of its stock and then merged upstream into subsidiaryh in a transaction purported to qualify as a complete_liquidation under sec_332 immediately thereafter subsidiaryh merged sideways into subsidiaryf in a transaction purported to qualify as a reorganization under sec_368 and d the reorganization neither subsidiaryb nor subsidiaryh recognized an amount of gain_or_loss with respect to their transfers of the interest in partnership1 and subsidiaryh and subsidiaryf took a basis in the interest equal to that of the respective transferor subsidiaryc which was wholly owned by subsidiarye merged upstream into subsidiarye in a transaction purported to qualify as a complete_liquidation under sec_332 ownership of partnership1 interests changed during the period spanning year2 to year9 however such changes are not relevant to the issues at hand postu-101184-15 the liquidation subsidiaryc recognized no amount of gain_or_loss with respect to its transfer of its interest in partnership1 and subsidiarye took a basis in the interest equal to that of the transferor subsidiaryc finally subsidiarya distributed its interest in partnership1 to subsidiarye in a distribution to which sec_301 and sec_311 applied the distribution partnership1 and partnership2 each had sec_754 election in place at the time of the year9 transactions accordingly the taxpayer group took the position that the reorganization the liquidation and the distribution resulted in transfers_of_partnership_interests that are considered transfers by sale_or_exchange under sec_743 the transfers including those pursuant to the purported nonrecognition transactions therefore triggered a step-up_in_basis of partnership assets owned by partnership1 and its lower-tier partnership partnership2 the taxpayer group calculated a net sec_743 adjustment of dollar_figuren20 for the transfers of partnership1 interests pursuant to the reorganization3 and the liquidation of this amount dollar_figuren21 arose from the transfer in the reorganization and was allocated solely to subsidiaryf and dollar_figuren22 arose from the transfer in the liquidation and was allocated solely to subsidiarye the taxpayer group calculated a net sec_743 adjustment of dollar_figuren23 for the indirect transfers of partnership2 pursuant to such transactions of this amount dollar_figuren24 arose from the transfer in the reorganization and was allocated solely to subsidiaryf and dollar_figuren25 arose from the transfer in the liquidation and was allocated solely to subsidiarye for year9 the sec_743 basis adjustments associated with the transfers of partnership1 pursuant to the reorganization and the liquidation and the indirect transfers of partnership2 pursuant to such transactions resulted in additional_depreciation and amortization deductions in the amount of dollar_figuren26 of which dollar_figuren27 was allocated solely to subsidiaryf and dollar_figuren28 was allocated solely to subsidiarye thus as a result of the reorganization and liquidation the taxpayer group claimed additional_depreciation and amortizations deductions of dollar_figuren26 on its consolidated federal_income_tax return for year9 law and analysis issue whether the transfer of a partnership_interest in a complete_liquidation to which sec_332 applies or a reorganization to which sec_368 and or d applies is a transfer by sale_or_exchange for purposes of sec_743 the sec_743 basis_adjustment for a subsequent transferee of a partnership_interest is separately determined by reference to the common_basis of partnership assets without regard to the prior transferee’s sec_743 basis_adjustment sec_1_743-1 however while the sec_743 basis_adjustment for each of subsidiaryh and subsidiaryf was separately determined the amount of each successive sec_743 basis_adjustment was identical because the interest in partnership1 was immediately transferred from subsidiaryb to subsidiaryh to subsidiaryf postu-101184-15 sec_743 provides that in the case of a transfer of an interest in a partnership by sale_or_exchange or upon the death of a partner a partnership with respect to which the election provided in sec_754 is in effect or which has a substantial_built-in_loss immediately after such transfer shall increase the adjusted_basis of the partnership property by the excess of the basis to the transferee partner of his interest in the partnership over his adjusted share of the adjusted_basis of the partnership property or decrease the adjusted_basis of the partnership property by the excess of the transferee’s proportionate share of the adjusted_basis of the partnership property over the basis of its interest in the partnership sale_or_exchange is not defined in sec_743 the regulations thereunder or the legislative_history of the provision sec_743 was enacted to ameliorate the tax consequences to a transferee partner by giving a partnership the option to eliminate discrepancies between a transferee partner’s inside and outside_basis when the partnership’s inside_basis in its property is not equal to the fair_market_value of the property jt comm on taxation summary of the new provisions of the internal_revenue_code of pincite general counsel memorandum date held that for purposes of sec_743 a transfer of a partnership in a liquidation under former sec_333 was not a transfer of an interest by sale_or_exchange as demonstrated by the gcm whether the distribution of a partnership_interest by a liquidating corporation was a sale_or_exchange was considered an open question prior to the deficit_reduction_act_of_1984 1984_act see eg john s pennell and terence f cuff tax results of liquidation of corporate_partner still unclear despite dra journal of taxation vol no date sec_761 enacted as part of the 1984_act provides that except as otherwise provided in regulations for purposes of sec_708 relating to continuation of partnership sec_743 relating to optional_adjustment_to_basis of partnership property and any other provision of this subchapter specified in regulations prescribed by the secretary any distribution of an interest in a partnership not otherwise treated as an exchange shall be treated as an exchange the regulations under sec_761 do not limit the definition of exchange to taxable exchanges for purposes of sec_743 in particular no provisions limit the definition of an exchange between related parties or members of a consolidated_group the transactions at issue here involved the distribution of a partnership_interest as part of the complete_liquidation of a corporate_partner and the transfer of a partnership_interest as part of the reorganization of a corporate_partner consequently these transactions constitute an exchange for purposes of sec_743 under the provisions of sec_761 issue whether sec_743 adjustments are subject_to reallocation under sec_704 postu-101184-15 sec_703 provides that the taxable_income of a partnership shall be computed in the same manner as in the case of an individual except for certain enumerated exceptions including the requirement that items described in sec_702 shall be separately_stated sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof shall be determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_743 provides in relevant part that in the case of a transfer of an interest in a partnership by sale_or_exchange or upon the death of a partner a partnership with respect to which the election provided in sec_754 is in effect or which has a substantial_built-in_loss immediately after such transfer shall increase the adjusted_basis of the partnership property by the excess of the basis to the transferee partner of his interest in the partnership over his proportionate share of the adjusted_basis of the partnership property or decrease the adjusted_basis of the partnership property by the excess of the transferee partner’s proportionate share of the adjusted_basis of the partnership property over the basis of his interest in the partnership under regulations prescribed by the secretary such increase or decrease shall constitute an adjustment to the basis of partnership property with respect to the transferee partner only a partner’s proportionate share of the adjusted_basis of partnership property shall be determined in accordance with its interest in partnership capital and in the case of property contributed to the partnership by a partner sec_704 relating to contributed_property shall apply in determining such share sec_1_704-1 provides in relevant part that the determination of a partner’s distributive_share of income gain loss deduction or credit or item thereof under sec_704 is not conclusive as to the tax treatment of a partner with respect to such distributive_share if a partnership has a sec_754 election in effect a partner’s distributive_share of partnership income gain loss or deduction may be affected as provided in sec_1_743-1 sec_1_704-1 provides that the capital accounts of the partners will not be considered to be determined and maintained in accordance with the rules of paragraph b iv unless upon adjustment to the adjusted tax basis of partnership property under sec_732 sec_734 or sec_743 the capital accounts of the partners are adjusted as provided in paragraph b iv m sec_1_704-1 provides in relevant part that in the case of a transfer of all or a part of an interest in a partnership that has a sec_754 election in effect for the partnership taxable_year in which the transfer occurs adjustments to the adjusted tax postu-101184-15 basis of partnership property under sec_743 shall not be reflected in the capital_account of the transferee partner or on the books of the partnership and subsequent capital_account adjustments for distributions and for depreciation depletion amortization and gain_or_loss with respect to such property will disregard the effect of such basis_adjustment sec_1_743-1 provides that the basis_adjustment constitutes an adjustment to the basis of partnership property with respect to the transferee only no adjustment is made to the common_basis of partnership property thus for purposes of calculating income deduction gain and loss the transferee will have a special basis for those partnership properties the bases of which are adjusted under sec_743 and the regulations the adjustment to the basis of partnership property under sec_743 has no effect on the partnership’s computation of any item under sec_703 partnership1 and partnership2 each had a sec_754 election in effect for year9 as described above the year9 transactions are sales or exchanges for purposes of sec_743 consequently partnership1 and partnership2 are required to adjust the basis of the partnership property with respect to transferees as required by sec_743 and the underlying regulations adjustments to the adjusted tax basis of partnership property under sec_743 are not reflected in the capital_account of the transferee partner or on the books of the partnership sec_1_704-1 no adjustment is made to the common_basis of partnership property and the sec_743 adjustment has no effect on the partnership’s computation of any item under sec_703 sec_1_743-1 sec_743 adjustments are personal to the transferee partners and are not subject_to reallocation under sec_704 issue whether sec_1_1502-13 permits the taxpayer group to claim increased deductions for depreciation and amortization that are attributable to sec_743 adjustments arising from the transfer of a partnership_interest in an intercompany reorganization to which sec_368 applies and from the distribution of a partnership_interest in an intercompany liquidation to which sec_332 applies sec_1_1502-13 provides rules for taking into account items of income gain deduction and loss of members from intercompany_transactions the intercompany_transaction regulations the purpose of these regulations is to provide rules to clearly reflect the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability sec_1_1502-13 the amount and location of the item or items of each member to an intercompany_transaction intercompany items and corresponding items are determined on a we do not address the application of sec_1_1502-13 to the distribution subsidiarya’s taxable_distribution of its interest in partnership1 to subsidiarye we understand that this interest in partnership1 was negligible and that the amount recognized with respect to the distribution and the amount of any associated sec_743 adjustments were not significant postu-101184-15 separate_entity basis separate_entity treatment but the timing character source and other attributes of the intercompany items and corresponding items although initially determined on a separate_entity basis are redetermined to produce the effect of transactions between divisions of a single corporation single entity treatment sec_1_1502-13 an intercompany_transaction is a transaction between corporations that are members of the same consolidated_group immediately after the transaction sec_1_1502-13 the parties to an intercompany_transaction are identified as s the member transferring property or providing services and b the member receiving the property or services sec_1_1502-13 intercompany_transactions include for example s’s sale of property or other transfer such as an exchange or contribution to b whether or not gain_or_loss is recognized and s’s distribution to b with respect to s stock sec_1 b i s's income gain deduction and loss from an intercompany_transaction whether directly or indirectly are its intercompany items sec_1_1502-13 s's intercompany items include amounts from an intercompany_transaction that are not yet taken into account under its separate_entity method_of_accounting and amounts reflected in basis or amounts equivalent to basis under s’s separate_entity method_of_accounting that is a substitute for income gain deduction or loss from an intercompany_transaction sec_1_1502-13 b's income gain deduction and loss from an intercompany_transaction or from property acquired in an intercompany_transaction are its corresponding items sec_1_1502-13 an item is a corresponding_item whether it is directly or indirectly from an intercompany_transaction or from property acquired in an intercompany_transaction sec_1_1502-13 b’s corresponding items include amounts that are permanently disallowed or permanently eliminated whether directly or indirectly thus for example corresponding items include an amount not recognized under sec_332 nonrecognition on liquidating distributions sec_1_1502-13 the recomputed_corresponding_item is the corresponding_item that b would take into account if s and b were divisions of a single corporation and the intercompany_transaction were between those divisions sec_1_1502-13 for example if s sells property with a dollar_figure basis to b for dollar_figure and b later sells the property to a nonmember for dollar_figure b's corresponding_item is its dollar_figure loss and the recomputed_corresponding_item is dollar_figure of gain determined by comparing the dollar_figure sales_price with the dollar_figure basis the property would have if s and b were divisions of a single corporation although neither s nor b actually takes the recomputed_corresponding_item into account it is computed as if b did take it into account sec_1_1502-13 the attributes of an intercompany_item or corresponding_item are all of the item’s characteristics except amount location and timing necessary to determine the item’s effect on taxable_income and tax_liability sec_1_1502-13 for example attributes of postu-101184-15 an item include character source treatment as excluded from gross_income or as a noncapital nondeductible amount and treatment as built-in_gain or loss under sec_382 or sec_384 sec_1_1502-13 in general for each consolidated_return_year b's corresponding items and s's intercompany items are taken into account under the rules of sec_1_1502-13 the separate_entity attributes of s’s intercompany items and b’s corresponding items are redetermined to the extent necessary to produce the same effect on consolidated_taxable_income and consolidated_tax_liability as if s and b were divisions of a single corporation and the intercompany_transaction were a transaction between divisions sec_1_1502-13 thus the activities of both s and b might affect the attributes of both intercompany items and corresponding items sec_1_1502-13 b takes its corresponding_item into account under its accounting_method but the redetermination of the attributes of a corresponding_item might affect its timing sec_1_1502-13 for example if b's sale of property acquired from s is treated as a dealer_disposition because of s's activities sec_453 prevents any corresponding income of b from being taken into account under the installment_method sec_1 c i s takes its intercompany_item into account to reflect the difference for the year between b's corresponding_item taken into account and the recomputed_corresponding_item sec_1_1502-13 that is the amount of s's intercompany_item taken into account in any year equals the hypothetical amount that the single entity would take into account for that year the recomputed_corresponding_item minus the amount of b's corresponding_item as divisions of a single corporation s and b are treated as engaging in their actual transaction and owning any actual property involved in the transaction rather than treating the transaction as not occurring sec_1_1502-13 for example s’s sale of land to b for cash is not disregarded but is treated as an exchange of land for cash between divisions and b therefore succeeds to s’s basis in the property sec_1 c special rules for redetermining and allocating attributes are found in sec_1_1502-13 under sec_1_1502-13 to the extent s's intercompany_item and b's corresponding_item do not offset in amount the attributes redetermined under sec_1_1502-13 must be allocated to s's intercompany_item and b's corresponding_item by using a method that is reasonable in light of all the facts and circumstances including the purposes of this section and any other rule affected by the attributes of s's intercompany_item and b's corresponding_item sec_1_1502-13 provides special rules for the treatment of s’s intercompany items if b’s corresponding items are excluded or nondeductible sec_1 c i begins with the general statement that under sec_1_1502-13 s's postu-101184-15 intercompany_item might be redetermined to be excluded from gross_income or treated as a noncapital nondeductible amount emphasis added this general statement is illustrated by an example in which s's intercompany loss from the sale of property to b is treated as a noncapital nondeductible amount if b distributes the property to a nonmember shareholder at no further gain_or_loss because if s and b were divisions of a single corporation the loss would not have been recognized under sec_311 sec_1_1502-13 example illustrates application of the matching_rule to an intercompany sale of a partnership_interest in the example s owns a interest in the capital and profits of a general_partnership which has an election under sec_754 in effect the partnership holds land for investment with a basis equal to its value and depreciable assets which have value in excess of basis s's basis in its partnership_interest equals its share of the adjusted_basis of the partnership's land and depreciable assets on january of year s sells its partnership_interest to b at a gain during year sec_1 through the partnership depreciates the operating_assets and b's depreciation_deductions from the partnership reflect the increase in the basis of the depreciable assets under sec_743 sec_1_1502-13 example a in the example s's gain is taken into account during year sec_1 through to reflect the difference in each year between b's depreciation_deductions from the partnership taken into account and the recomputed depreciation_deductions from the partnership under sec_1_1502-13 and sec_1_1502-13 s's gain taken into account is ordinary_income sec_1_1502-13 example b the example also posits an alternative set of facts in which the partnership sells a portion of its depreciable assets to a third party at a gain on december of year in addition to the intercompany gain taken into account as a result of the partnership's depreciation s takes intercompany gain into account in year to reflect the difference between b's partnership items taken into account from the sale which reflect the basis increase under sec_743 and the recomputed partnership items the attributes of s's additional gain are redetermined to produce the same effect on consolidated_taxable_income as if s and b were divisions of a single corporation recapture_income or sec_1231 sec_1_1502-13 example c the taxpayer group has taken the position that the transfers of partnership1 interests in the year9 reorganization and liquidation resulted in a step-up_in_basis of the assets owned by partnership1 and partnership2 pursuant to sec_743 and the regulations thereunder the net sec_743 basis_adjustment for the transfers of interests in partnership1 pursuant to the reorganization and liquidation was dollar_figuren20 and the net sec_743 basis_adjustment for the indirect transfers of interests in partnership2 pursuant to such transactions was dollar_figuren23 as a result of these adjustments the transferees the depreciation and amortization deductions are corresponding items even though they arise indirectly from the intercompany sale an item is a corresponding_item whether it is directly or indirectly from an intercompany_transaction or from property acquired in an intercompany_transaction sec_1_1502-13 postu-101184-15 subsidiaryf and subsidiary e claimed increased depreciation and amortization deductions in the amount of dollar_figuren26 for the taxpayer group’s taxable_year ending in year9 however because the transfers occurred pursuant to nonrecognition transactions the transferors subsidiaryh and subsidiaryc recognized no corresponding amount of income or gain at issue here is the appropriate treatment under the intercompany_transaction regulations of these additional items of depreciation and amortization that are indirectly attributable to the reorganization and liquidation the merger of subsidiaryh into subsidiaryf the reorganization as well as the liquidation of subsidiaryc into subsidiarye the liquidation are both intercompany_transactions each is a transaction between corporations that are members of the taxpayer group immediately after the transaction in the reorganization subsidiaryh is the ‘selling member’ and subsidiaryf is the ‘buying member ’ in the liquidation subsidiaryc is the selling member and subsidiarye is the buying member s's gain from an intercompany_transaction is an intercompany_item sec_1_1502-13 the selling members subsidiaryh and subsidiaryc each realized an amount of gain with respect to their interest in partnership1 however such amounts were not recognized either under sec_337 or sec_361 thus subsidiaryh and subsidiaryc each have an intercompany_item of dollar_figure b’s deductions whether directly or indirectly from an intercompany_transaction or from property acquired in an intercompany_transaction are corresponding items sec_1 b i thus subsidiaryf’s and subsidiarye’s increased depreciation and amortization deductions that flow through from partnership1 and partnership2 as a result of their acquisitions of the partnership1 interests in the reorganization and liquidation respectively constitute corresponding items an item’s attributes are all of its characteristics except amount location and timing necessary to determine the item’s effect on taxable_income and tax_liability such attributes include treatment as a noncapital nondeductible amount sec_1_1502-13 under the matching_rule the separate_entity attributes of s’s intercompany items and b’s corresponding items are redetermined to the extent necessary to produce the same effect on consolidated_taxable_income and consolidated_tax_liability as if s and b were divisions of a single corporation and the intercompany_transaction were a transaction sec_1_1502-13 provides that a reference to a person includes as the context requires a reference to a predecessor or successor for this purpose a predecessor includes a transferor of assets to a transferee the successor in a transaction to which sec_381 applies sec_1_1502-13 thus although subsidiaryh and subsidiaryc each ceased to exist as a result of the reorganization and liquidation respectively subsidiaryf and subsidiarye are ‘successors’ for purposes of applying the rules of sec_1_1502-13 postu-101184-15 between divisions sec_1_1502-13 although the intercompany_transaction regulations most often redetermine the attributes of the seller’s intercompany_item the regulations specifically provide for redetermination of the buyer’s corresponding_item or items in order to achieve the appropriate single-entity result sec_1_1502-13 see eg sec_1_1502-13 example e basis adjustments required by sec_743 constitute an adjustment to the basis of partnership property with respect to the transferee only importantly such adjustments are segregated and allocated solely to the transferee partner for whom the adjustment is made sec_743 and sec_1_743-1 thus for purposes of calculating income deduction gain and loss the transferee has a special basis for those partnership properties that are adjusted under sec_743 sec_1_743-1 subsidiaryf’s and subsidiarye’s corresponding items consisting of increased depreciation and amortization deductions that flow through from partnership1 and partnership2 arise solely from the creation of this special basis under sec_743 this special basis and its tax treatment is a characteristic of subsidiaryf’s and subsidiarye’s corresponding items necessary to determine the items’ effects on taxable_income and tax_liability thus subsidiaryf’s and subsidiarye’s entitlement to the depreciation and amortization deductions that stem from this special basis is an attribute to be considered separate and apart from the items generated in the reorganization and liquidation but only to the extent necessary to achieve the effect as if the transferors and transferees were divisions of a single corporation see sec_1_1502-13 and sec_1_1502-13 under sec_1_1502-13 the attributes of subsidiaryf’s and subsidiarye’s depreciation and amortization deductions must be redetermined to the extent necessary to produce the same effect on consolidated_taxable_income as if the reorganization and liquidation were between divisions of a single corporation if the respective transferor members subsidiaryh and subsidiaryc and the respective transferee members subsidiaryf and subsidiarye were divisions of a single corporation the transferee members would succeed to the transferor members’ basis in the partnership1 interest precisely the result accomplished here pursuant to sec_334 and sec_362 however if subsidiaryh and subsidiaryf and subsidiaryc and subsidiarye respectively were divisions of a single corporation the transfers of the partnership1 interests would not result in and the single corporation would not be entitled to claim a net deduction for the increased depreciation and amortization arising from the special basis adjustments under sec_743 thus to achieve the effect of single entity treatment subsidiaryf’s depreciation and amortization deductions of dollar_figuren27 and subsidiarye’s depreciation and amortization deductions of dollar_figuren28 must be redetermined to be treated as noncapital nondeductible items because as divisions of a single corporation as divisions of a single corporation the intercompany_transactions are not ignored thus subsidiaryh and subsidiaryc are treated as engaging in an actual transfer of the interests in partnership1 and subsidiaryf and subsidiarye are treated as owning the interests in partnership1 sec_1_1502-13 postu-101184-15 sec_743 would not give rise to a net deduction for depreciation and amortization for the taxpayer group see sec_1_1502-13 see also sec_1_1502-13 when the amounts of s’s intercompany_item and b’s corresponding_item do not offset the redetermined attributes of those items will be allocated to the intercompany_item and corresponding_item using a method that is reasonable in light of all of the facts and circumstances effectively subsidiaryf and subsidiarye are not permitted the special basis adjustments under sec_743 to the extent their corresponding items produce a result that is inconsistent with treating the transactions as between divisions of a single corporation treatment of subsidiaryf’s and subsidiarye’s corresponding items as noncapital nondeductible items is consistent with the special rules of sec_1_1502-13 which address attribute redetermination in the context of intercompany items section sec_1_1502-13 explicitly acknowledges that an intercompany_item may be redetermined to be excluded from gross_income or treated as a noncapital nondeductible amount under sec_1_1502-13 in order to achieve single entity treatment this is illustrated by an example provided therein in which s’s intercompany loss from the sale of property to b is treated as a noncapital nondeductible amount when b distributes the property to a nonmember shareholder at no further gain_or_loss redetermination is appropriate because if s and b were divisions of a single corporation no loss would have been recognized under sec_311 notably the example applies the attribute redetermination rule to eliminate s’s intercompany_item entirely thus while the amount of an item is not an attribute it is clear that redetermination of an item’s attributes can affect whether the item is taken into account at all moreover while the example addresses the redetermination of s’s intercompany items its conclusion is based upon the application of sec_1_1502-13 which by its terms applies attribute redetermination not only to s’s intercompany items but also to b’s corresponding items applying a similar analysis to the reorganization and liquidation here subsidiaryf’s and subsidiarye’s increased depreciation and amortization deductions must be redetermined to be treated as noncapital nondeductible items because if each of the members to the reorganization and to the liquidation were divisions of a single corporation no net deduction for the increased depreciation and amortization would have arisen from the application of sec_743 this treatment is not inconsistent with the analysis and conclusions of sec_1 c i example which illustrates application of the matching_rule to a taxable sale of a partnership_interest between members in the example the sale of the interest results in a gain to s s’s intercompany_item through the operation of sec_743 the sale also results in a corresponding increase to the basis of the partnership’s assets which is allocated wholly to b and an increase to the partnership’s depreciation_deductions which flow through solely to b b’s corresponding items sec_1 c i example a postu-101184-15 the example states that s's basis in its partnership_interest equals its share of the adjusted_basis of the partnership's land and depreciable assets that is there is parity between s’s share of the inside_basis of the partnership’s assets and s’s outside_basis in its partnership_interest as a result of this parity the amount of gain recognized by s from its sale of the partnership_interest corresponds precisely with the increased partnership asset basis allocated to b under sec_743 and over time s’s gain can be matched precisely with b’s increased depreciation_deductions similar results are obtained if the partnership sells an asset which reflects the sec_743 basis increase a proportionate amount of s’s gain from its sale of the partnership_interest can be matched precisely with b’s reduced share of the gain or increased share of the loss from the partnership’s sale of the asset see sec_1_1502-13 example b and c because the amount of s’s and b’s items offset with the result that consolidated_taxable_income and consolidated_tax_liability is unaffected attribute redetermination is necessary only to the extent of the character of those matching items the intercompany sale in addition to the sec_743 basis adjustments resulting from that sale will have no effect on consolidated_taxable_income and consolidated_tax_liability the facts underlying the reorganization and liquidation and the consequences of these transactions are distinguishable from those in example here there is no correspondence between the amount of the items of the transferors subsidiaryh and subsidiaryc and those of the respective transferees subsidiaryf and subsidiarye as a result there is no ability to match the members’ respective intercompany and corresponding items to achieve the appropriate single entity result under these facts application of the attribute redetermination rule to treat the increased depreciation and amortization deductions as noncapital nondeductible items is not only warranted but is compelled by the fundamental purpose of the intercompany_transaction regulations as clearly stated therein -- to clearly reflect the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability see sec_1_1502-13 and c i thus we conclude that sec_1_1502-13 does not permit the taxpayer group to claim increased deductions for depreciation and amortization that are attributable to sec_743 adjustments arising from the reorganization and liquidation such amounts must be redetermined to be treated as noncapital nondeductible items issue whether the basis_adjustment provisions of sec_743 conflict with the basis provisions of sec_362 when a partnership_interest is transferred in an intercompany reorganization to which sec_368 applies or with the basis provisions of sec_334 when a we note that application of the attribute redetermination rule is not a one-way street attribute redetermination would be equally appropriate had the intercompany_transactions resulted in decreased depreciation and amortization deductions flowing through from partnership1 and partnership2 as a result of the application of sec_743 postu-101184-15 partnership_interest is distributed in an intercompany liquidation to which sec_332 applies in the case of property transferred in a reorganization to which sec_368 applies in which no gain_or_loss is recognized the basis of such property in the hands of the transferee generally is the same as it would be in the hands of the transferor under sec_362 similarly in the case of property distributed to a corporate parent from a subsidiary in a complete_liquidation to which sec_332 applies in which no gain_or_loss is recognized the basis of such property in the hands of the distributee generally is the same as it would be in the hands of the distributor under sec_334 thus with respect to the transfer of the partnership1 interest from subsidiaryh to subsidiaryf in the reorganization to which sec_368 applies and the distribution of the partnership1 interest from subsidiaryc to subsidiarye in the liquidation to which sec_332 applies the transferee’s and distributee’s basis in their partnership1 interest is the same as it would be in the hands of the respective transferor and distributor application of sec_743 by contrast has no effect on the basis of a partnership_interest transferred in a reorganization or distributed in a complete_liquidation rather in such cases if the partnership has a sec_754 election in effect sec_743 provides for an increase or decrease in the adjusted_basis of partnership property thus with respect to the transfers of partnership1 interests there is no conflict between the basis_adjustment provisions of sec_743 and the applicable carryover_basis provisions of sec_362 and sec_334 case development hazards and other considerations postu-101184-15 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
